                                          Case 2:20-cv-01521-JAD-VCF Document 8 Filed 09/11/20 Page 1 of 2



                                      1   J Christopher Jorgensen
                                          Nevada Bar No. 5382
                                      2   Matthew Tsai
                                          Nevada Bar No. 14290
                                      3   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          3993 Howard Hughes Pkwy, Suite 600
                                      4   Las Vegas, NV 89169-5996
                                          Tel: (702) 949-8200
                                      5   Email: cjorgensen@lrrc.com
                                          Email: mtsai@lrrc.com
                                      6
                                          Attorneys for Defendant The Retail Equation, Inc.
                                      7

                                      8                                 UNITED STATES DISTRICT COURT
                                                                             DISTRICT OF NEVADA
                                      9

                                     10   LAURA MARSCHECK,                                        Case No.: 2:20-cv-01521-JAD-VCF
                                     11            Plaintiff,                                     Compl. Filed: August 18, 2020
3993 Howard Hughes Pkwy, Suite 600




                                     12   vs.
                                                                                                  STIPULATION TO EXTEND
                                     13   THE RETAIL EQUATION,                                    DEFENDANT THE RETAIL
                                                                                                  EQUATION’S TIME TO
Las Vegas, NV 89169-5996




                                     14            Defendants.                                    RESPOND TO COMPLAINT
                                     15                                                                   (FIRST REQUEST)
                                     16

                                     17            This Stipulation to Extend Defendant The Retail Equation’s Time to Respond to

                                     18   Complaint is made by and between Plaintiff Laura Marscheck (“Plaintiff”) and Defendant

                                     19   The Retail Equation (“TRE”) through their respective counsel, in light of the following

                                     20   facts:

                                     21                                            RECITALS

                                     22            A.      Plaintiff filed the Complaint (“Complaint”) against TRE on or about

                                     23   August 18, 2020.

                                     24            B.      TRE was served with the Complaint on or about August 20, 2020.

                                     25            C.      TRE’s current deadline to respond to the Complaint is September 10, 2020.

                                     26            D.      The parties agreed that TRE would have through October 10, 2020, to

                                     27   respond to the Complaint in order to give TRE time to investigate Plaintiff’s claims and

                                     28   prepare a proper response, and for the parties to discuss a potential resolution of this


                                          112261385.1
                                          Case 2:20-cv-01521-JAD-VCF Document 8 Filed 09/11/20 Page 2 of 2



                                      1   matter.
                                      2             E.      There is good cause to grant this stipulation because TRE requires
                                      3   additional time to investigate Plaintiff’s claims and prepare a proper response, and the
                                      4   parties require additional time to consider a resolution of this matter.
                                      5             F.      This stipulation is filed in good faith and not intended to cause delay.
                                      6             G.      Pursuant to Local Rule IA 6-2 and Local Rule 7.1, Plaintiff and TRE
                                      7   respectfully request that the Court extend TRE’s time to respond to Plaintiff’s Complaint
                                      8   through October 10, 2020.
                                      9                                           STIPULATION
                                     10             NOW, THEREFORE, Plaintiff and TRE hereby stipulate and agree that TRE has
                                     11   up to and including October 10, 2020, to file a response to Plaintiff’s Complaint.
3993 Howard Hughes Pkwy, Suite 600




                                     12             IT IS SO STIPULATED.
                                     13    DATED this 10th day of September, 2020.             DATED this 10th day of September, 2020.
Las Vegas, NV 89169-5996




                                     14    KRIEGER LAW GROUP, LLC                              LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                     15
                                           By:/s/ Shaina R. Plaskin                            By:     /s/ J Christopher Jorgensen
                                     16    David H. Krieger, Esq.                                    J Christopher Jorgensen, Esq.
                                           Nevada Bar No. 9086                                       Nevada Bar No. 5382
                                     17    500 N. Rainbow Blvd., Suite 300                           3993 Howard Hughes Pkwy, Suite 600
                                           Las Vegas, Nevada 89107                                   Las Vegas, NV 89169
                                     18
                                           Matthew I. Knepper, Esq.                                  Attorneys for Defendant
                                     19    Nevada Bar No. 12796                                      The Retail Equation, Inc.
                                           Shaina R. Plaskin, Esq.
                                     20    Nevada Bar No. 13935
                                           Knepper & Clark, LLC
                                     21    5510 S. Fort Apache Rd., Suite 30
                                           Las Vegas, NV 89148-7700
                                     22
                                           Attorneys for Plaintiff
                                     23    Laura Marscheck
                                     24                                                ORDER
                                     25                                                    IT IS SO ORDERED.
                                     26

                                     27
                                                                                           United States Magistrate Judge
                                                         9-11-2020
                                     28    DATED
                                                                                              2
                                          112261385.1
